 

--------------------------------------------------------------------------------

Exhibit 10.1


Option Agreement


between


Mr. Kilian SAUERESSIG, born on 29 January 1969, resident at  Lünten Nork 123,
48691 Vreden


- hereinafter "the seller" -




and




Matthews International Corporation, Two NorthShore Center, Pittsburgh, USA,


- hereinafter "the buyer" -






Preamble


The following are the current limited partners in Saueressig GmbH & Co. KG, as
entered in the Commercial Register of the Coesfeld Local Court under
registration number HRB 3919:


 
-
Dipl.-Ing. Hans Kilian SAUERESSIG Capital contribution of €660,000 (22 %)

 
-
Jakob Heinreich SAUERESSIG Capital contribution of €300,000 (10 %)

 
-
Dipl.-Kfm. Jörg Christian SAUERESSIG Capital contribution of €700,000 (23.33 %)

 
-
Karl-Wilhelm SAUERESSIG Capital contribution of €340,000 (11.33 %)

 
-
Reinhart ZECH VON HYMMEN Capital contribution of €1,000,000 (33.33 %)

 

 
 
1

--------------------------------------------------------------------------------

 
On the basis of the SALES AND PURCHASE AGREEMENT concluded today, the limited
partners Jakob Heinreich SAUERESSIG, Dipl.-Kfm. Jörg Christian SAUERESSIG,
Karl-Wilhelm SAUERESSIG and Reinhart ZECH von HYMMEN have undertaken to transfer
to the buyer their partnership interests, together with all partner rights
relating to Saueressig GmbH & Co. KG as conferred by such shares.


The seller shall remain a participant as the limited partner in Saueressig GmbH
& Co KG, in order to retain his influence on the business operations of the firm
and to participate in future profits and in future growths in profit and
appreciation.


In order to regulate a possible future transfer of the seller's limited partner
share in Saueressig GmbH & Co. KG to the buyer, the parties conclude the
following agreement:






§ 1
Purchase offer (put option)


 
1.
The buyer hereby irrevocably offers to the seller - such offer also being valid
for his universal successors - to purchase the partnership interest in
Saueressig GmbH & Co. KG held by the seller with a capital contribution of
€660,000 (currently representing 22% of the total share capital) as registered
in the Commercial Register, or the substituting interest, under company law,
possibly made in its place (hereinafter also the "participation in a limited
partnership" or the "limited partner's share").



 
2.
The purchase offer according to § 1 shall be subject to the condition precedent
that the purchase and the assignment to the buyer of the limited partner's
shares in Saueressig GmbH & Co. KG held by Mr. Jakob Heinreich SAUERESSIG, Mr.
Jörg Christian SAUERESSIG (MBA), Mr. Karl-Wilhelm SAUERESSIG and Mr. Reinhart
ZECH von HYMMEN, according to sales and purchase agreement concluded with
today's date, are legally effective, and the buyer, or his subsidiary within the
meaning of § 8 Para. 1 of this Agreement, is entered into the Commercial
Register as limited partner.



 
2

--------------------------------------------------------------------------------

 
 
3.
The purchase offer as per § 1 can be accepted also pro rata as of the end of
each quarter-year (31.3.; 30.6.; 30.9.; 31.12.) however only as of 30.9.2010 at
first. The acceptance of the offer is to be explained in writing and must reach
the buyer at the latest six months before the day on which the transfer is to
take place.



 
4.
Notwithstanding Para. 3 part 1, the offer as per Para. 1 can also be accepted to
a quarter-year ending before 30.9.2010 if,



 
a.
insofar as the acceptance corresponds to at least 2.75% of the total limited
liability capital (this currently corresponds to 12.5 % of the seller's limited
partner share) and the acceptance of the offer encompasses, in total, in the
period up 30.9.2013 not more than 25% of the seller's current limited partner
share (this corresponds to 5.5 % of the total current limited liability capital
of the firm), or



 
b.
a shareholder in Matthews International Corporation, Two NorthShore Center, PA
15212-5851, Pittsburgh, USA, holds more than 50% of all the shares in this
Company;



 
c.
Joseph C. BARTOLACCI has ceased working as CEO or in a similar position of
responsibility for Matthews International Corporation, Two NorthShore Center, PA
15212-5851, Pittsburgh, USA, for a period of at least 12 months; or



 
d.
The buyer contravenes seriously and sustained the rights of the seller from the
shareholders agreement of the Saueressig GmbH + Co. KG, especially



 
-
the seller was not invited to a general meeting of members in which resolutions
were adopted;

 
 
 
3

--------------------------------------------------------------------------------

 
 
-
the buyer doesn’t meet the request of the seller to summon a shareholders’
meeting;



 
-
a resolution on the change of the articles of association against the seller's
vote is to be made.



 
-
adoptions of resolutions as per § 9 Para. 3 of the Partnership Agreement are
effected against the votes of the seller;



 
-
a general manager - with the exception of the seller himself - is appointed or
discharged against the votes of the seller;



 
-
the seller as general manager is discharged without having breached his duties
as general manager.



 
-
the position of the partners is impaired in the sense of the Holzmueller
doctrine;



 
-
modification of the partnership agreements of the subsidiaries of Saueressig
GmbH + Co. KG against the explicitly expressed wish of the seller.



 
5.
If the purchase offer is accepted pursuant to Para. 3 or Para. 4, the buyer and
the seller shall be obligated to declare the assignment of the respective
limited partner's share, with effect to the end of the relevant quarter-year,
subject to a suspensory condition through entry of the change in the limited
partner in the Commercial Register. The assignment has to- if necessary pro rata
- include the total limited partner's accounts (capital accounts, loan accounts,
private accounts).



 
§ 2

 
Purchase price (put option)

 

 
 
4

--------------------------------------------------------------------------------

 
 
1.
As purchase price the seller shall receive an amount to the value of the part of
the company value, within the meaning of clause 3, which corresponds to the
share of the participating interest to be assigned as according to §1 Para. 5
relative to the total limited liability capital of Saueressig GmbH & Co. KG, for
the total limited partner's share of 22 % held by the seller, but at least €
17,443,328 ("purchase price's lower limit") and at most € 31,443,328 ("purchase
price' upper limit"). Should the sale take place pro-rata, then the purchase
price’s lower limit and the purchase price’s upper limit shall be applicable
corresponding to the amount of the assigned share.





 
2.
The purchase price’s upper limit shall not apply if



 
-
the purchase price according to Para. 1 exceeds the purchase price's upper limit
by more than 17.5% and is based on the patents named in Annex 1 to this
Agreement or those developed by the seller in the future, or



 
-
the buyer resells the shares acquired from the seller at a higher price to a
third person within twelve months of the assignment according to § 1 Para 5.
Applicable as purchase price’s upper limit then is the value corresponding to
the purchase price obtained by the buyer.



 
3.
The value of the Company is taken as ten times ("multiplied by a factor of ten")
the average EBIT for Saueressig GmbH & Co. KG in keeping with paragraph 5, (i),
minus the consolidated liabilities of Saueressig GmbH & Co. KG as defined in
Enclosure 3.2 (B) of the sales an purchase agreement, at the time the assignment
takes effect, exceeding the sum of €10,000,000 as well as (ii) increased by the
liquid means (cash) as defined in the Enclosure 3.2 (C) of the sales and
purchase agreement, and (iii) minus the further sum of €1,556,672. If the mean
EBIT of Saueressig GmbH & Co. KG is less than €10,000,000, the factor of ten
shall be replaced with a factor of nine.

 

 
 
5

--------------------------------------------------------------------------------

 
 
4.
The basis for the calculation of the value of the Company is the average EBIT
for the two business years that ended before or on the key assignment date in
accordance with § 1 Para. 5 (in the case of an assignment as at 30.9.2015, the
balance sheets as at 30.9.2014 and 30.9.2015 shall form the basis, and for
assignment as at 31.3.2011 the balance sheets for 30.9.2009 and 30.9.2010,
whereby it is assumed that Saueressig GmbH & Co. KG changes its business year to
the period 1.10 to 30.9 after the acquisition pursuant to § 1 Para. 2.



 
5.
EBIT is the operative result from standard business operations shown in the
consolidated financial statements for Saueressig GmbH & Co. KG pursuant to § 275
Para. 2 No. 14 German Commercial Code (HGB), plus interest and similar expenses
pursuant to § 275 Para. 2 No. 13 HGB.



 
6.
Should the assignment of the limited partner's share fall before 30.9.2013, the
purchase price, except in the cases of § 1 Para. 4, amounts for the total
limited partner's share of the seller (22% of the total limited liability
capital), notwithstanding Para. 1, to € 14,826,829.



 
7.
In addition to the purchase price, the seller shall receive an amount to the
level of his money-drawing interest on its member loan accounts and private
accounts at the time of the assignment according to § 1 Para. 5. Should the
assignment take place as per § 1 Para 4 pro-rata, then the corresponding
pro-rata credit balance is to be credited.



 
8.
The purchase price and the payment according to Para. 7 shall be due on the day
on which the assignment of the limited partner's share shall become effective (§
1 Para. 5) and shall be payable to the value of purchase price's lower limit
(Para. 1) or the fixed purchase price (Para. 6) with due date furthermore at the
latest 3 months after due date but at the earliest with entry of the change in
limited partner in the Commercial Register.



 
9.
The purchase price and the payment according to Para. 7 is to be charged
interest on from the day of due date of the purchase price at 2 percentage
points above the base rate valid on due date of the European Central Bank or at
an interest rate replacing this. The interest payments shall be due and payable
with the purchase price.

 

 
 
6

--------------------------------------------------------------------------------

 
 
10.
If there is no agreement on the amount of the purchase price between the buyer
and the seller at the latest up to when purchase price is payable, this shall be
determined with binding effect for the parties by an audit company with
international experience as an arbitrator. Should the parties not agree on an
arbitrator, this person shall be determined by the Wirtschaftsprüfer e.V.,
Düsseldorf on request by the buyer or seller . The costs for the arbitrator and
Institut der Wirtschaftsprüfer e.V., Düsseldorf shall be borne by the buyer and
the seller based on the ratio between the prevailing and the defeated. The
arbitrator shall determine the purchase price when in doubt on the basis of the
balancing methods used by the firm up to 2007.



 
11.
Subsequent changes of the balance sheets which underlie the purchase price
calculation - perhaps due to a tax audit - have no influence on the purchase
price.







 
§ 3

 
Sale offer (call option)



 
1.
The seller hereby irrevocably offers to sell to the buyer - such offer also
being valid for its universal successors - his partnership interest in
Saueressig GmbH & Co. KG with a capital contribution of €660,000 (currently
representing 22% of the total partnership capital) as registered in the
Commercial Register. The seller shall impose this obligation on any singular
successor, subject to the proviso that the latter in turn imposes the obligation
on its singular successor.



 
2.
If the buyer declares that he accepts the sale offer in accordance with Para. 1,
the buyer and the seller shall be obliged to declare the assignment in
accordance with § 1 Para. 5. The acceptance shall be based on § 1 paragraph 3
with the proviso that the offer can be accepted only for all shares and on 30
September 2013 at the earliest.



 
3.
§ 1 paragraph 2 shall apply fort his offer mutatis mutandis.



 
7

--------------------------------------------------------------------------------

 


 
§ 4

 
Purchase price (call option)



 
In the event of the call option being exercised in accordance with § 3, § 2
shall apply mutatis mutandis for the purchase price.





 
§ 5

 
Securities



 
1.
As security for the claims for payment of the purchase price from the exercise
of the call or put option, the buyer shall provide an absolute suretyship of
€8,500,000 and hereby assigns the share in Saueressig GmbH &Co KG that it
acquired through the Sale and Purchase Agreement to the seller, who hereby
accepts the assignment.



 
2.
If the buyer fails to meet its obligations under the terms of this Agreement,
the seller shall be entitled, following prior written notice. in first step to
satisfy his claims from the absolute suretyship and if this doesn’t lead to
total satisfaction, in second step to sell the company shares on the free market
or otherwise to utilize the company shares; exaggerated proceeds shall be due to
the buyer. Until such time, the buyer itself shall be entitled to exercise all
rights and obligations from the Company share. In particular, the buyer shall be
entitled to participate in the profit and loss from the share until such time as
the security right is exercised.



 
3.
The security assignment shall end on payment of the purchase price in accordance
with § 2 or § 4 of this Agreement or with setting up an additional primary bank
security for € 8,900,00. Once the purchase price has been paid in full, the
share in Saueressig GmbH & Co KG shall be deemed assigned to buyer. The surety
document is to be granted in reverse.





 
8

--------------------------------------------------------------------------------

 


 
§ 6

 
Warranties - Compensation



 
1.
The seller warrants to the buyer in the form of an independent guarantee
pursuant to § 311 Para. 1 German Civil Code (BGB) that the partnership interest
in Saueressig GmbH & Co. KG held by the seller with a capital contribution of
€660,000 (22%) is legally justified, fully paid up, not reduced by losses or
withdrawals, and not encumbered by any obligatory or in rem third-party rights.
In particular, there are no rights of pre-emption, rights of use, trust
relationships, typical or atypical sub-participations, other options, voting
arrangements, or other third-party rights affecting the purchase of the share.



 
2.
The seller warrants to the buyer in the form of an independent guarantee
pursuant to § 311 Para. 1 German Civil Code (BGB) that the Articles of
Association of Saueressig GmbH & Co. KG of 27 September 2004 attached as Annex 2
herewith are the currently valid version of the Articles of Association of
Saueressig GmbH & Co. KG. If there are any changes to the Articles of
Association of Saueressig GmbH & Co. KG (except § 12 Para. 4) before the
effective date of the assignment of the partnership interests of Jakob Heinreich
SAUERESSIG, Dipl.-Kfm. Jörg Christian SAUERESSIG, Karl-Wilhelm SAUERESSIG and
Reinhart ZECH von HYMMEN to the buyer, or if provisions in the Articles of
Association of 27 September 2004 should be formally invalid, the seller shall
exercise his shareholder rights in Saueressig GmbH & Co. KG to ensure that the
Articles of Association revert to the status of 27.9.2004 in respect of
individual or all provisions, at the buyer's discretion.



 
3.
The buyer shall not be entitled to further warranty claims



 
4.
For the duration of two years calculated from the point in time at which he
retired from the company as limited partner, the seller obligates himself to
observe the restraint clause in keeping with § 5 paragraphs (2) and (3) of the
partnership agreement which the parties have agreed upon on 25th February 2008.

 

 
 
9

--------------------------------------------------------------------------------

 
 
The seller undertakes to declare irrevocably that he renounces any compensation
payments which may accrue for his benefit on account of the retirement as a
limited partner from Saueressig GmbH & Co. KG or by the retirement from the
management of Saueressig GmbH & Co. KG or from a company rendered in Annex 1.3
and 1.4 of the company purchase contract on the basis of a subsequent restraint
clause. The parties are in agreement that the subsequently agreed restraint
clause is compensated by the purchase price to the paid on the basis of this
contract.





 
§ 7

 
Costs and taxes



 
1.
The profit taxes (e.g. income tax, trade tax, corporate tax) payable from the
exercise of the options shall be borne by the person or company for whom the
taxes legally accrue. If profit tax is payable from the exercise of the option
right at the level of Saueressig GmbH & Co KG, the seller shall repay such taxes
to the Company.



 
2.
Should with the conclusion and implementation of this Agreement real estate
transfer tax arise, this shall be borne by the buyer. The parties shall each
bear half of any other costs or taxes arising from the conclusion and execution
of this Agreement. Each party shall individually bear the costs for consulting
services.



 
3.
Should any services provided in connection with this Agreement be subject to and
charged VAT, the remuneration to be paid under the terms of this Agreement shall
be increased by the legal amount of VAT.





 
10

--------------------------------------------------------------------------------

 
§ 8
Other provisions


 
1.
All of the rights and duties set out in this Agreement apply in turn for the
relevant legal successor(s) to the contracting parties, unless a different
arrangement has been made in this Agreement. The buyer has in addition the right
to assign at any time the total rights and duties from this Agreement to another
company in which the buyer is directly or indirectly participated up to more
than 75% (subsidiary). The buyer or his successor in title shall be entitled to
transfer the shares in Saueressig GmbH + Co. KG to a subsidiary.



 
2.
Should the legal form of Saueressig GmbH & Co KG change or it is merged onto
another legal holder, or the size of the limited liability capital of the seller
is changed, then the above agreements made shall apply for the new or changed
shares correspondingly.





 
3.
Changes and additions to the present Agreement may only be made in writing, and,
where required, they shall be notarized. All declarations that are to be made in
accordance with the terms of the present Agreement shall be made in writing.



 
4.
The seller on the one hand, and the buyer on the other, each appoint for the
other party the person named below with registered address in Germany, who shall
be entitled at all times to make and accept any declarations for the party in
question pursuant to or in connection with the present Agreement. This
authorization shall apply until the end of the 14th day after the party in
question has notified the other party of the appointment of a different
representative with registered address in Germany, and exercising the same
rights. A change of address for the representative shall be binding for the
other party only 14 days after it has been informed of the said change.

 

 
 
11

--------------------------------------------------------------------------------

 
 
Authorized receiving agent for the seller:



 
Mr. Kilian SAUERESSIG

 
Lünten Nork 123

 
D-48691 Vreden

 
Germany

 
Fax: +49 (2564) 12 420



 
With copy to:



 
Allen & Overy LLP

 
Thomas AUSTMANN

 
Rheinisches Palais

 
Breite Strasse 27

 
D-40213 Düsseldorf

 
Germany

 
Fax: +49 (211) 28 06 7601



 
_____________________________________________



 
 Authorized receiving agent for the buyer:



 
Matthews International Corporation

 
Brain D. WALTERS, Esq. (Legal Counsel)

 
Two NorthShore Center

 
Pittsburgh

 
Pennsylvania 15222

 
USA

 
Fax: 001 (412) 442-8290



 

 
 
12

--------------------------------------------------------------------------------

 
 
With copy to:



 
Streck Mack Schwedhelm

 
Dr. Heinz-Willi KAMPS

 
Wilhelm-Schlombs-Allee 7-11

 
D-50858 Köln (Junkersdorf)

 
Germany

 
Fax: +49 (221) 49 29 299



 
_____________________________________________



 
5.
In derogation of § 10 Para. 3 of the Sale and Purchase Agreement, the parties
agree that



 
a.
the seller can withdraw his credit balance amount, shown in the consolidated
accounts of Saueressig GmbH & Co. KG on 31.12.2007, on his partner loan and
private accounts after the expiry of fourteen days after the entry into force of
the conditions as per §1 Para. 2 and the buyer funds the company with the
necessary liquidity for this, and



 
b.
from the business year 2008 onwards, 55% of the profit shall be credited to the
loan accounts and only 45% to the private accounts of the partners. If a partner
proves that the personal income tax (without trade tax) resulting from his stake
in Saueressig GmbH & Co. KG is higher than the amount which was credited to his
private account, then a correspondingly higher percentage rate is to be credited
to the private account in respect of all partners.



 
6.
The seller shall be obligated on request of the seller to implement jointly with
the buyer a US federal income tax coordination according to Treasury Regulation
301.7701-1 which permits the buyer to classify Saueressig GmbH & Co KG,
according to its choice of taxation according to US federal law, either as an
incorporated or unincorporated firm that is not subject to corporation tax. The
buyer shall release the seller from any disadvantages which ensue for the
seller.



 
13

--------------------------------------------------------------------------------

 


 
§ 9

 
Severability clause



 
1.
The provisions of this Agreement shall apply mutatis mutandis in the event of a
change in the legal status of Saueressig GmbH & Co. KG. Should any arrangement
affecting Saueressig GmbH & Co. KG or its general partner conflict with the
application of the provisions set out in this Agreement, the buyer and the
seller shall find a new provision that matches the sense and intent of the
original provision.



 
2.
If any part of this Agreement should be or prove invalid or illegal, the invalid
or illegal provision shall be replaced by a suitable replacement reflecting the
spirit of this Agreement, one that the contracting parties might be assumed to
have agreed had they been aware of the omission. The invalidity or illegality
shall be without prejudice to the remaining provisions in this Agreement.



 
3.
The present Agreement is subject to German law.



 
4.
Any disputes between the parties in connection with the present document shall
be finally decided by an arbitration court excluding the jurisdiction of the
courts. The arbitration court shall also decide on claims that have been set off
in this context. The language of the arbitration process shall be German, and
the venue for the arbitration process Düsseldorf. In all other instances,
Articles 1025 ff. German Code of Civil Procedure (ZPO) shall apply.







Düsseldorf, date 25.2.2008


________________________                                                                _____________________________
(Kilian
SAUERESSIG)                                                                (Matthews
International Corporation)
 
 
 
14

--------------------------------------------------------------------------------

 